Citation Nr: 1113080	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-04 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder

2.  Entitlement to service connection for a left knee disorder

3.  Entitlement to service connection for a low back scar.

4.  Entitlement to service connection for plantar fasciitis of the right and left feet.

5.  Entitlement to service connection for metabolic syndrome, to include as secondary to hypertension. 

6.  Entitlement to service connection for diabetes mellitus, to include as secondary to hypertension.

7.  Entitlement to a rating in excess of 10 percent for cervical degenerative disc disease in the cervical spine at levels (C4-5, C5-6, and C6-7) in the lower segments with muscle spasms and trapezius strain.  

8.  Entitlement to a rating in excess of 10 percent for right foot scar revision.  

9.  Entitlement to a rating in excess of 10 percent for left foot scar revision.  

10.  Entitlement to a rating in excess of 30 percent for tension headaches.  

11.  Entitlement to a disability evaluation in excess of 10 percent for tinea pedis of the left and right feet, prior to November 1, 2010, and a compensable rating since November 1, 2010, to include whether the reduction from 10 percent to noncompensable was proper. 

12.  Entitlement to a rating in excess of 10 percent for lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis. 

13.  Entitlement to an effective date earlier than November 4, 2003, for the grant of service connection for lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis. 

14.  Entitlement to an effective date earlier than November 4, 2003, for the grant of left shoulder tendonitis. 

15.  Entitlement to an effective date prior to August 11, 2005, for a grant of a 60 percent rating for an overactive bladder.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to January 2002. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from December 2002 (right knee, left knee, low back scar, plantar fasciitis, low back), February 2005 (cervical spine), March 2006 (metabolic syndrome, foot scars, tension headaches), August 2008 (diabetes mellitus, tinea pedis), and August 2010 (earlier effective dates) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  She has indicated that she has moved and requested that jurisdiction of her claims file be transferred to the Milwaukee VA RO.  See September 2010 statement. 

The Veteran also perfected appeals for the issues of entitlement to service connection for microscopic hematuria, and an increased rating for sinusitis.  However, in September 2007 (hematuria) and February 2009 (sinusitis), the Veteran withdrew these appeals in written statements.  Thus, these issues are no longer before the Board and will not be addressed further herein.

The Board additionally notes that the Veteran perfected appeals with respect to service connection claims for asthma and a left elbow.  A September 2003 rating decision granted service connection for asthma.  In a December 2008 statement, the Veteran withdrew any claim regarding an increased rating for this issue.  The Board parenthetically notes that an August 2010 rating decision found that a clear and unmistakable error had been made in the effective date assigned.  The effective date was taken back to the day following her separation from service.  A March 2006 rating decision granted service connection for a left elbow disorder.  Although the Veteran subsequently perfected an appeal regarding the effective date assigned, a subsequent April 2008 rating decision granted her request, therefore this claim is not before the Board.  Moreover, although the Veteran filed a notice of disagreement as to an increased rating claim for allergic rhinitis and service connection for chronic laryngitis, she indicated in a December 2008 statement that she was no longer pursuing these issues. 

The Veteran also filed a December 2003 notice of disagreement with a December 2002 rating decision that denied service connection for alopecia.  A statement of the case was issue. It does not appear that a substantive appeal was filed as to this issue.  The Veteran indicated in a February 2009 statement that she was withdrawing this issue.  The Board further notes that a January 2010 statement of the case was issued with respect to whether a notice of disagreement was timely filed for service connection for vaginal candidiasis, residual left foot scar revision, and residuals of a right foot scar revision.  In a January 2010 statement, the Veteran indicated that she no longer appealing this issue and that this case be closed.  She stated that the claim with respect to vaginal candidiasis was not on appeal and that she was only appealing the disability ratings assigned with respect to her left and right foot scar revisions. 

The Board notes that the Veteran's service representative listed an increased rating claim for the Veteran's service-connected left shoulder tendonitis, as being currently on appeal.  An August 2010 rating decision granted service connection for this disorder.  The Board notes however, that in an August 2010 statement, the Veteran specifically indicated that she was not appealing the 10 percent rating assigned. 

With respect to the Veteran's increased rating claim for her lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis, the Board notes that the Veteran filed an August 2010 notice of disagreement (NOD), with an August 2010 rating decision that granted service connection for this disorder.  An August 2010 supplemental statement of the case (SSOC) was mailed to the Veteran prior to her submission of her August 2010 NOD.  The Veteran did not subsequently file a substantive appeal for her claim.  Although the Veteran did not file an appeal following the August 2010 SSOC, as the RO has taken actions to indicate to the Veteran and her representative that the issue of entitlement to a rating in excess of 10 percent for lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis is on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The issues of entitlement to service connection for metabolic syndrome and diabetes mellitus, an earlier effective date for the grant of service connection for lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis and for the grant of service connection for left shoulder tendonitis, an earlier effective date for a grant of a 60 percent rating for an overactive bladder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current right knee osteoarthritis had its onset in service or is otherwise etiologically related her active service.

2.  The Veteran's current left knee osteoarthritis had its onset in service or is otherwise etiologically related her active service.

3.  The Veteran underwent a mole excision on her lower back in service; post-service evidence noted a 2.0 cm by 1.0 cm, linear, raised, horizontal post-surgical scar on the right lower back with keloid formation. 

4.  The Veteran's current plantar fasciitis of the right and left feet had its onset in service or is otherwise etiologically related her active service.

5.  Throughout the rating period on appeal, the competent evidence demonstrates muscle spasm severe enough to result in reversed lordosis; incapacitating episodes, cervical flexion limited to 15 degrees or less, ankylosis or neurological manifestations sufficient to warrant a separate rating have not been demonstrated.

6.  Throughout the rating period on appeal, the Veteran's right foot scar revision is productive of subjective complaints of pain; objectively, it is not shown to result in an area or areas exceeding 12 square inches (77 sq. cm.) or cause limitation of motion. 

7.  Throughout the rating period on appeal, the Veteran's left foot scar revision is productive of subjective complaints of pain; objectively, it is not shown to result in an area or areas exceeding 12 square inches (77 sq. cm.) or cause limitation of motion. 

8.  Throughout the rating period on appeal, the Veteran's tension headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

9.  Service connection for tinea pedis rated as 10 percent had been in effect since June 2003. 

10.  An August 2010 rating decision reduced the rating for tinea pedis from 10 percent to 0 percent, effective November 1, 2010.

11.  VA examinations do not reflect material improvement in the Veteran's tinea pedis sufficient to warrant the reduction of her 10 percent disability rating.

12.  Throughout the entire rating period on appeal, the Veteran's tinea pedis has been manifested by systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period; tinea pedis covering more than 40 percent of the entire body or exposed areas affected, or constant or near constant systemic therapy required during the past 12-months has not been demonstrated. 

13.  The Veteran's low and upper back disability was manifested by subjective complaints of pain; objective findings include forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees; incapacitating episodes requiring hospitalization, bedrest as prescribed by a physician, abnormal gait, or muscle spasm or guarding severe enough to result in scoliosis was not shown;  nor are neurological symptoms sufficient to warrant a separate rating demonstrated.  


CONCLUSIONS OF LAW

1.  A right knee disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  A left knee disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  A low back scar was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).
 
4.  Plantar fasciitis of the right and left feet was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  The criteria for entitlement to an evaluation of 20 percent for cervical degenerative disc disease in the cervical spine at levels (C4-5, C5-6, and C6-7) in the lower segments with muscle spasms and trapezius strain have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2010).

6.  The criteria for a rating in excess of 10 percent for right foot scar revision have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805 (2002) (2008).

7.  The criteria for a rating in excess of 10 percent for left foot scar revision have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805 (2002) (2008).

8.  A rating of 50 percent, but no higher, is warranted for tension headaches. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, DC 8100 (2010).

9.  Restoration of the 10 percent disability rating for the Veteran's service-connected tinea pedis is warranted, effective November 1, 2010. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.105, 3.344, 4.118, DC 7813-7806 (2010).

10.  Throughout the period on appeal, the criteria for a 30 percent rating, but no more, for tinea pedis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7813-7806 (2008).

11.  The criteria for a rating in excess of 10 percent for lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a,  DC 5242 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, with respect to the Veteran's service connection claims for a right knee disorder, left knee disorder, a low back scar, and plantar fasciitis of the right and left feet, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Veteran's claims for increased ratings for tension headaches, foot scars, and lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis arise from her disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's private and VA treatment records, and she was afforded VA examinations in  April 2002 (scars, back), March 2004 (back), February 2006 (scars), February 2007 (scars),  December 2007 (scars, back), July 2009 (back, scars, headaches), and May 2010 (back, scars).  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the July 2009 and May 2010 VA examinations.  Moreover, the Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate her disabilities under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issues on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to her tinea pedis claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2007, prior to the RO decision that is the subject of this appeal.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.   The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to this issue on appeal.  

With respect to her increased rating claim for her service-connected cervical spine, the duty to notify was not satisfied prior to February 2005 rating decision currently on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the RO decision by way of a letter sent to the Veteran in February 2010 that fully addressed the requirements for an increased rating claim.  The letter informed her of what evidence was required to substantiate the claim for an increased rating and of her and VA's respective duties for obtaining evidence.  Therefore, she was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Moreover, Dingess notice was also provided at that time. 

Furthermore, the increased rating claim was readjudicated, and a supplemental statement of the case was issued in August 2010.  Consequently, the Board finds that the duty to notify has been satisfied with respect to this issue.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records.  Further, the Veteran submitted private treatment records.  

Next, the Veteran was afforded VA examinations in April 2002 (cervical spine), March 2004 (cervical spine), February 2006 (cervical spine), February 2007 (tinea pedis), December 2007 (cervical spine),  July 2009 (tinea pedis and cervical spine),   and May 2010 (tinea pedis and cervical spine).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the May 2010 VA examination.  Moreover, the Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.



Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issues on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Knee Disorders 

Service treatment records reflect that the Veteran sought treatment for right knee pain in January 1980.  She once again complained on right knee pain in September 1990.  She was diagnosed with a right knee strain at that time.  She once again complained of right knee pain in January and April 1991.  A January 1991 physical therapy treatment note indicated a diagnosis of possible bilateral patellofemoral syndrome, greater in the right knee. Complaints of recurrent bilateral knee pain were made at a March 1991 treatment visit.  A right knee sprain was diagnosed in June 1991 and osteochondroma of the right knee and right patellofemoral pain was diagnosed in October 1991.  She was placed on physical profile for her chronic right knee sprain in June 1991.  October 1991 and April 1992 treatment records noted persistent right knee pain.  Another physical profile was issued in April 1992 with respect to her chronic right knee pain.  Complaints of chronic knee pain were made at a June 1992 treatment visit.  A Bone Scan completed in October 1992 reflected focal increased activity in the right patellofemoral joint space suggesting chondromalacia patelli as well as mildly increased activity in the medial joint compartment of the right knee suggesting degenerative change. 

An October 1992 treatment record diagnosed patellofemoral syndrome, degenerative joint disease.  A physical profile was issued in November 1992 and December 1992 for her right knee pain.  The Veteran complained of bilateral knee pain at a March 1993 treatment visit.  She complained of chronic right knee pain at an April 1993 treatment visit.  An April 1993 treatment record noted chronic left knee pain.  The Veteran was diagnosed with chronic patellofemoral pain at an October 1993 treatment visit.  A September 1995 treatment record noted right knee pain.  An August 2001 treatment record reflected complaints of chronic knee pain.  The Veteran's November 2001 separation examination noted a diagnosis of chronic knee pain secondary to chondromalacia patella. 

In terms of her present disability, the Board notes that there is some question as to whether or not the Veteran has a disability of the knees.  An April 2002 VA examination noted no diagnosis of the Veteran's left or right knee.  However, a February 2005 private treatment record noted osteoarthritis of both knees and patellofemoral chondromalacia.  An August 2006 VA treatment record noted bilateral knee pain and that X-rays reflected very mild degenerative changes.  The Board notes that although no diagnosis was found in April 2002, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  As such, the evidence demonstrates the existence of a current disability (bilateral osteoarthritis of the knees), meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that the service treatment records confirm that the Veteran complained of both right and knee pain in service.  Moreover, a few months following separation of service, at an April 2002 VA examination, the Veteran indicated that she had been complaining of bilateral knee pain since around 1982.  Post-service treatment records do not confirm a diagnosis of her bilateral knees until March 2005.  However, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, there is no dispute that Veteran is competent to report symptoms of bilateral knee pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds the Veteran's statements of continuous bilateral knee pain to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, attention is given to her complaints of pain at her April 2002 VA examination, shortly after service, which she associated to service.  As such, when first treated post-service, the Veteran associated his complaints with her service.  The Board finds it significant that these contentions of continuity of symptomatology since service were reported several months after she separated from service, and that she has consistently complained of bilateral knee pain since that time.  

Significantly, the Board notes that various VA and private medical examiners have proffered opinions as to the etiology of the Veteran's bilateral knee disorder.  

In July 2009, a VA examiner reviewed the Veteran's claim file and conducted a physical examination of the Veteran.  The examiner noted that there was evidence that the Veteran had complained of her knees during her service career; however, he noted that the Veteran had not been specifically treated for any knee problem.  He stated that there was no evidence of an injury and that her knee problems appeared to be overuse syndromes.  He stated that over the years, according to the Veteran the knee conditions had been aggravated.  He opined however, that her current examination was normal, although he acknowledged a diagnosis of chondromalacia patella on the right side.  He stated that for a person to have some chondromalacia would be normal.  Although he noted that a Baker cyst was reflected by MRI testing, he indicated that a Baker cyst was merely an indication of some irritation in the knee and in and of itself was not diagnostic of anything.  

With respect to the left knee an addendum opinion was completed.  The VA examiner indicated that X-rays of the left knee revealed mild degenerative joint disease.  No opinion was given with respect to the left knee, he merely indicated that this X-ray finding did not change his opinion expressed after his clinical examination.  It appears that the VA examiner's opinion regarding the Veteran's right knee was influenced by the fact that clinical examination was normal at that time.  
 
On the other hand, an August 2006 VA treating  physician considered the Veteran's military and medical history.  She indicated that she reviewed the Veteran's military records as well as records from her private doctors.  The VA treating physician indicated that the Veteran had a history of chronic bilateral knee pain and prior diagnosis of chronic patellofemoral syndrome.  She stated that a recent knee X-ray in July 2006 showed mild degenerative changes.  She indicated that the Veteran continued to be seen for her chronic knee problems which began in the service.  

A July 2008 private examiner noted that she had reviewed the Veteran's October 1992 in-service bilateral knee bone scan which showed chondromalacia patelli; degenerative changes in the right knee as well as osteochondroma in the proximal tibia.  The private physician noted that a recent MRI of the Veteran's right knee also showed osteochondroma off the posterior medial tibia, mild grade one sprain of medial collateral ligament, small to moderate knee joint effusion with either Baker's cyst or Ganglion cyst and mild osteoarthritis.  She opined that the Veteran's current right knee disorder was related to all the above mentioned abnormalities.  The Board acknowledges that the VA and private treating physicians did not clearly indicate rationales for their opinions. 

In light of the discussion above, while the evidence is somewhat equivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claims for right and left knee disorders are granted. 

Low Back Scar

Service treatment records reflect that the Veteran sought treatment in June 1992 for removal of a mole on her back.  At her November 2001 retirement examination the Veteran reported having had a mole removed from the right side of her back due to irritation at the beltline.

Following service, the Veteran reported at an April 2002 VA examination that she had a scar where a mole had been removed in-service on her lower back.  The examiner noted multiple scars upon physical examination but did not specifically comment regarding the scar on the Veteran's back.  An April 2005 private treatment record noted that the Veteran had a 2.5 cm superficial hyperplastic scar.  A diagram at that time noted the scar was on the Veteran's lower back.  Another April 2005 private treatment record noted a keloid on the Veteran's back, tender to palpation, on the small of her back.

A July 2009 VA examiner considered the Veteran's claim.  She noted that service treatment records reflected that the Veteran had been seen in June 1992 for excision of a mole located on her lower back.  The Veteran denied having any pain, tenderness or paresthesia at the scar site at that time.  However, she indicated that she had mild irritation of the scar with wearing belts.  Upon examination, the VA examiner noted a 2.0 cm by 1.0 cm, linear, raised, horizontal post-surgical scar on the right lower back with keloid formation.  No tenderness, pain on examination, warmth, erythema, ulceration or skin breakdown was noted.  The VA examiner indicated that there was no limitation of function or motion and that the scar was superficial.  The VA examiner opined that the Veteran had a scar on her right lower back from excision of a mole in service. 

In light of the discussion above, the Veteran's service-connection claim for a low back scar is granted.  The fact that the scar is essentially asymptomatic does not negate the fact that all the elements for establishing service connection have been met.  There is evidence that she had a mole surgically removed from her back during service, and that she has a small scar at the surgical site.

Plantar Fasciitis of the Right and Left Feet

In terms of his present disability, a July 2006 VA treatment record diagnosed the Veteran with bilateral plantar fasciitis.  As such, the evidence demonstrates the existence of a current disability (bilateral plantar fasciitis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that the service treatment records reflect that the Veteran was diagnosed with plantar fasciitis in July 2001.  The Veteran's November 2001 separation examination noted that the Veteran was issued custom orthotics for feet pain/plantar fasciitis.  

Following service, an April 2002 VA examination reflected that the Veteran did not have a diagnosis of plantar fasciitis.  However, a March 2003 private treatment record noted a diagnosis of heel spurs.  A May 2006 private treating practitioner similarly indicated that the Veteran had plantar fasciitis.  The private treating practitioner indicated that the Veteran had originally been diagnosed in July 2001 with plantar fasciitis of both feet.  He noted that she had been molded for a pair of custom orthotics to help with this discomfort which was due to prolonged standing and lack of arch support, even in the shoes or physically with a weakened arch.  He indicated that over the years she had continued to use inserts well and apparently had responded well to this form of treatment.  He opined that although she had been originally diagnosed with this disorder in July 2001, there still may be subsequent issues in the future with this condition. 

A September 2007 VA treating practitioner indicated that the Veteran has been followed by podiatry.  She stated that the Veteran had a history of plantar fasciitis in addition to a congenital brachymetatarsia.  A January 2008 private treating practitioner indicated that the Veteran had been seen for quite some time now and had a problem with chronic plantar fasciitis.  He indicated that the Veteran had been treated with conservative care of accommodating padding, shoe inserts, at-home physical therapy, anti-inflammatories, and corticosteroids, and that she had not responded well to any of these lines of therapy.  He stated that the Veteran would have to continue to use treatment modalities consisting of inserts and an at-home physical therapy program. 

Although the Board acknowledges that a review of the post-service medical records does not demonstrate treatment for or a post-service diagnosis of bilateral plantar fasciitis for nearly five years after service separation, the evidence above suggests that the Veteran has suffered from this disorder since service.  Her history of experiencing chronic foot pain since service (continuity of symptomatology) is deemed credible.  Further, as continuity of symptomatology of a chronic condition has been demonstrated, the Board need not discuss whether the competent medical evidence demonstrates a nexus between her disability and service.  The Board acknowledges that a July 2009 VA examiner indicated that the Veteran's plantar fasciitis was at least as likely as not caused by or the result of the Veteran's "weight gain" and lack of available motion in the ankle joint and not the result of excessive ambulation or trauma to the region."  However, this opinion does not address the crucial question as to whether or not this disorder is related to the Veteran's service.   As such it is given not probative value.

Under the benefit of the doubt rule, where there exists 'an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter,' the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given that the disorder was diagnosed in service and the competent and credible statements of various treating practitioners indicating that the Veteran has been continuously treated for this disorder since service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for bilateral plantar fasciitis. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for plantar fasciitis of the right and left feet is granted.

III.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  



VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA General Counsel opinion has also held that DC 5293, intervertebral disc syndrome, involved loss of range of motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for her bilateral foot scars, tension headaches and lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis. As such, the claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to her claims for the cervical spine and tinea pedis, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Cervical Spine  

The Veteran initially filed a claim for service connection for cervical spine disability in February 2002.  In a December 2002 rating decision, the RO granted service connection for kyphosis at C4-6 with muscle spasm.  A 10 percent disability rating was awarded under Diagnostic Code (DC) 5293, intervertebral disc syndrome.  The Veteran did not appeal.  

In a February 2005 rating decision, the RO considered a November 2003 claim for increase.  The RO increased the Veteran's disability rating to 30 percent.  Significantly, the RO found that the Veteran's cervical spine disorder included loss of motion of the left shoulder, which necessitated a rating under DC 8510.  The effective date of increase was November 4, 2003, the date of her claim to reopen.  Her combined disability rating was 90 percent. 

In an August 2010 rating decision, the RO determined that clear and unmistakable error had been made in assigning a 30 percent evaluation for the Veteran's cervical spine disorder.  A 10 percent evaluation was reinstated under DC 5293, effective November 4, 2003, the date of her claim to reopen.  She was also assigned separate 10 percent ratings for disability of the lumbar spine and left shoulder.  Her combined rating remained 90 percent.  As such, there was no requirement to provide notice of the change of rating as per 38 C.F.R. § 3.105(e).  

After reviewing the medical evidence, the Board finds that a 20 percent rating for the Veteran's cervical spine disorder is warranted throughout the rating period on appeal.  

The diagnostic criteria pertinent to spinal disabilities in general were most recently revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243 (2010).  Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is warranted where the evidence shows forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, an increased rating may be warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (DC 5243, 20 percent).

The Board finds that the competent clinical evidence of record supports an increased evaluation for the disability at issue based on the general rating formula for disease or injury of the spine, effective September 26, 2003, for Diagnostic Codes 5242.  A March 2004 VA examination noted that the Veteran had been suffering from kyphosis at C4-6 with muscle spasms.  Muscle spasm was noted upon examination.  X-ray findings at that time demonstrated mild kyphosis.  An April 2004 private cervical MRI reflected reversal of the lordosis.  A February 2006 private X-ray noted mild reversal of the normal cervical lordosis which may be related to positioning, muscle spasm or be "normal" for the Veteran.  An April 2006 private treatment record noted reversal of the cervical lordosis.  A December 2007 VA examination indicated that muscle spasm were present.  An X-ray taken at that time reflected reversal of the normal cervical lordosis.  A September 2007 VA X-ray reflected mild reversal of the usual cervical lordosis at the C4-5.  A November 2008 private X-ray noted reversal of the cervical lordosis which is nonspecific but may be seen with muscle spasms.  Reversal of the normal cervical lordosis was once again reflected in a March 2009 private MRI.  A March 2009 private treatment record noted that the cervical lordosis was normal. Normal kyphosis was noted at a July 2009 VA examination.  No muscle spasm was noted at a May 2010 VA examination. 

While the Board notes that some treatment records do not reflect muscle spasms or reversed lordosis, many treatment records during the appeal period demonstrate these particular findings.  Based on this evidence, the Veteran has demonstrated cervical muscle spasms severe enough to result in reversed lordosis.  As such, a rating of 20 percent for the Veteran's cervical spine is warranted. 

However, a rating in excess of 20 percent is not warranted.  In order to warrant a higher rating, the evidence must show:

* forward flexion of the cervical spine 15 degrees or less (30 percent);
* favorable ankylosis of the entire cervical spine (30 percent); or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (DC 5243, 40 percent).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Moreover, an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.

An April 2002 VA examination reflected flexion to 65 degrees, 50 degrees of extension, 40 degrees of right and left lateral flexion and 90 degrees of right and left rotation.  No pain was noted during active range of motion of the cervical spine.  A March 2004 VA examination noted flexion and extension to 45 degrees, right and left lateral flexion to 45 degrees, with pain at 30 degrees of left lateral flexion, 80 degrees of right and left rotation with pain occurring at 40 degrees of left rotation.  A February 2006 VA examination reflected flexion to 40 degrees, with pain at 35 degrees; extension to 30 degrees with pain at 30 degrees; right and left lateral flexion to 40 degrees with pain at 40 degrees; and right and left rotation to 70 degrees with pain at 70 degrees.  

An April 2006 private treatment record noted range of motion of the cervical spine was mildly limited in all planes.  A December 2007 VA examination reflected flexion, extension and right and left lateral flexion to 45 degrees.  Right and left rotation was demonstrated to 70 degrees with pain beginning at 70 degrees.  The VA examiner noted that the cervical spine was not additionally limited in degrees after repetitive use.  A March 2009 private treatment record noted mild decreased range of motion of the neck.  A July 2010 VA examination reflected flexion to 60 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and lateral rotation to the right and left to 50 degrees.  The VA examiner indicated that these ranges were within normal limits.  A May 2010 VA examination reflected flexion, extension and bilateral lateral flexion to 45 degrees.  Right and left lateral rotation was demonstrated to 80 degrees.  Pain was not reflected. 

The Board finds that the range of motion findings detailed above, do not demonstrate cervical spine limitation of motion to 15 degrees.  The Board has taken into consideration the Veteran's complaints of neck pain, however, despite complaints of neck pain, the range of motion findings do not nearly approximate 15 degrees of limitation of motion.  See DeLuca.

Additionally, the evidence does not reflect ankylosis of the cervical spine. 
For definitional purposes, ankylosis is 'immobility and consolidation of a joint due to disease, injury, or surgical procedure.'  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  While range of motion is limited, the present level of range of motion does not indicate a fixation of the cervical spine.  There are also no findings that describe the Veteran's limited range of motion as being analogous to ankylosis.  Therefore, a higher rating based on ankylosis is not warranted.

Next, while the Veteran has reported on-going cervical spine pain, the evidence does not show that she has been ordered bedrest by a physician.  As she has not demonstrated that she has experienced incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a rating of 40 percent is not for application. 

After additionally considering Note (1), the Board finds that a separate rating for neurological abnormality is not warranted.  At the Veteran's April 2002 VA examination, the VA examiner indicated that there was no painful motion, muscle spasm, weakness or tenderness.  Neurological examination at that time revealed normal motor function, normal sensation to light touch and normal reflexes.  A September 2003 private treatment note reflected complaints by the Veteran of tingling in the arms and fingers.  A March 2004 VA examination reflected evidence of radiating pain on movement to the left trapezius area with evidence of muscle spasm left side C3-C7.  The examiner indicated that there were no signs of intervertebral disc syndrome.  A neurological examination at that time reflected normal motor function, sensory function and reflexes. 

A February 2006 VA examination noted no evidence of radiating pain on movement with evidence of muscle spasm at the base of the cervical spine to the left.  Tenderness to the lower cervical spine was noted with no ankylosis.  The VA examiner indicated that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination reflected normal motor and sensory function.  Right and left upper extremity reflexes were slightly reduced, at +1.  An April 2006 private treatment record noted tenderness of the cervical paraspinal muscle and trapezial muscles.  It was noted that the Veteran had mild to moderate spasms in the paraspinal muscle.  Neurological testing reflected normal reflexes, muscle strength and slightly decreased sensation to light touch of the left upper lateral arm.  A December 2007 VA examination revealed sluggish but symmetrical upper extremity reflexes; no gross motor or sensory deficits were noted.  There was no ankylosis of the cervical spine.  Muscle spasms were present.  A March 2009 private treatment record noted that the Veteran was neurologically intact and that upper limb deep tendon reflexes were equal and symmetric. 

A July 2009 VA examination noted normal motor power in the upper extremities and brachial reflexes.  A May 2010 VA examination reflected no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone and atrophy of the limbs.  Tenderness of the left paraspinal was noted.  The VA examiner indicated that examination of the cervical spine revealed no sensory deficits from the C3-C8.  Moreover, no motor weakness was reflected.  The VA examiner stated that there was no sign of cervical intervertebral disc syndrome.  Based on this evidence, a separate neurological evaluation is not warranted. 


In conclusion, a single 20 percent evaluation, but no higher, is warranted for the disability at issue, effective from her date of claim to reopen, November 4, 2003. Again, the Board notes that in reaching these conclusions, the benefit-of-the-doubt doctrine has been applied where appropriate.

Right and Left Feet Scar Revision

In evaluating skin and scar residuals, the Board notes that the applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The timing of this change in the regulations requires the Board to consider both the pre-amended and amended criteria. 

When a veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Schedule for Rating Disabilities, the diagnosed condition will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2010).  In that respect, the RO rated the Veteran's bilateral foot disorder under the criteria set forth in DC 7804.  

The Board initially notes that the Veteran did not appeal the December 2002 rating decision denying service connection for this disorder.  The Veteran was informed in a March 2005 notice letter that a Notice of Disagreement had not been filed with respect to this issue.  The Veteran indicated in a May 2005 statement that she was disagreeing with this determination.  A January 2010 Statement of the Case was issued.  In a January 2010 statement the Veteran indicated that she was no longer appealing this issue.  

The Veteran was granted service connection for painful scars under boot feet with an effective date of February 10, 2005, in a March 2006 rating decision.  She subsequently appealed the rating and effective date assigned.  However, in an April 2008 rating decision, the RO granted the Veteran an earlier effective date to February 1, 2002, the day following her discharge from service.  As such, the Board finds that her claim regarding an earlier effective date has been completed satisfied.  

The Veteran is thus rated at 10 percent for residuals of right foot scar revision, and 10 percent for residuals of a left foot scar revision, effective February 1, 2002, under DC 7804.  Thus, the question on appeal is whether the Veteran is entitled to a rating in excess of 10 percent for either her right or left foot scars.  The Board parenthetically notes that when the Veteran was awarded service connection in the March 2006 rating decision, this was based on the fact that the Veteran had undergone a revision of painful scars of the left and right foot under the 4th and 5th toes in November and December 2001, while on active duty.  The Veteran has separately applied for service-connection for congenital right and left foot brachymetatarsia.  Moreover, she is separately rated for tinea pedis of her bilateral feet.  As such, the increased rating analysis focuses only on her service-connected right and left foot scar revisions.  The analysis below does not take into consideration her non-service connected bilateral brachymetatarsia or her already service-connected bilateral tinea pedis. 

As indicated above, VA regulations for the evaluation of skin disabilities were revised effective August 30, 2002. See 67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The current claim was received prior to August 2002.  Thus, the prior and revised regulations are applicable to this claim. The Board is required to consider the claim in light of both the former and revised schedular rating criteria to determine whether an increased evaluation for the Veteran's surgical scars is warranted. 

VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from the effective date of the regulatory change.  However, the Veteran does get the benefit of having both the old and the new regulations considered for the period after the change was made. See VAOPGCPREC 3-00.  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made. See 38 U.S.C.A. § 5110(g) (West 2002).  

Parenthetically, the Board also notes that VA recently amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008. See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).

DC 7801 and 7802, as in effect prior to August 30, 2002, were applicable only to burn scars.  Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective prior to August 30, 2002), a 10 percent rating is warranted if the scars are superficial and poorly nourished, with repeated ulceration.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to August 30, 2002), a 10 percent rating is warranted for superficial scars that are tender and painful on objective demonstration. A Note following this regulatory code provides a 10 percent rating is assigned, when the requirements are met, even though the location may have been on tip of the finger or toe, and the rating may have exceeded the amputation value for the limited involvement.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to August 30, 2002), the scars are also rated on limitation of function of the part affected.

With respect to the revised criteria, under 38 C.F.R. § 4.118, Diagnostic Code 7801 (effective as of August 30, 2002), scars, other than head, face, or neck, that are deep or that cause limited motion: area or areas exceeding 6 square inches (39 sq. cm.), warrant a 10 percent rating; and area or areas exceeding 12 square inches (77 sq. cm.), warrant a 20 percent rating.


38 C.F.R. § 4.118, Diagnostic Code 7802 (effective as of August 30, 2002) scars, other than head, face, or neck, that are superficial and that do not cause limited motion, and involve an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as of August 30, 2002) a 10 percent rating is warranted for superficial and unstable scars.  The following notes apply under that code. Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2): A superficial scar is one not associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of August 30, 2002) provides a 10 percent rating for superficial scars that are painful on examination. Note (1):  A superficial scar is one not associated with underlying soft tissue damage. Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of August 30, 2002) provides that other scars are rated on limitation of function of the affected part, which in this case is the foot, which is evaluated under diagnostic code criteria for evaluating musculoskeletal disorders.

Consideration under the Pre-Amended Regulations

Under the pre-amended regulations, DC 7801 and 7802 or not for application as the Veteran's right and left foot scars were not burn scars.  Moreover, the Veteran is already in receipt of a 10 percent evaluation under DC 7804 for the entire period on appeal, which is the maximum rating allowable under that code.  As such, a higher rating under DC 7804 is not warranted.  Further, as there is no evidence that either scar is poorly nourished, a separate compensable rating under DC 7803 is also inapplicable.    As such, the Board must determine whether the evidence demonstrates an increased rating is warranted under DC 7805 (limitation of function).

After a review of the evidence, the Board finds that there is no basis for a higher than 10 percent rating under the pre-amended regulations.  The evidence does not indicate that the Veteran's service connected foot scars cause limitation of motion. At the Veteran's April 2002 VA examination, the VA examiner indicated there was no evidence of painful motion, edema, instability, weakness or tenderness on examination of the feet.  At her February 2006 VA examination, the VA examiner noted no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, Keloid formation and hyperpigmentation. 

A February 2007 VA examination report noted no limitation of motion.  While a December 2007 VA examiner noted that the Veteran's service-connected scars demonstrated no disfigurement, adherence, hypo or hyper pigmentation, abnormal texture, keloid formation, tenderness from the scar itself, ulceration, inflammation, edema or tissue loss.  A May 2008 private MRI of the feet demonstrated minimal scarring on the plantar aspect of the left foot.  An August 2008 private treating physician noted that the Veteran had range of motion within functional limits at the first, second, third, and fifth metatarsal-phalangreal joints and decreased range of motion at fourth metatarsal-phalangeal joints bilaterally, secondary to congenital shortening.  A November 2008 letter from a private treating physician indicated that the Veteran's pain appeared to be coming directly from the (non-service connected) brachymetatarsia deformity and the severe callous buildup.  
 
As such, while an August 2008 private treatment note reference some limitation of motion, this was attributed to her non-service connected brachymetatarsia. Therefore, the Board finds that a higher rating under the pre-amended regulations is not warranted.




Consideration Under Amended Regulations

Under the amended regulations, the Board notes that the Veteran is again receiving the maximum rating allowable under DC 7804.  Further, as there is again no evidence that either scar is superficial or unstable, there is no basis for a separate compensable rating under DC 7803.  A separate compensable rating under DC 7802 is also not warranted because neither scar results in an area or areas of 144 square inches (929 sq. cm.).  There is no evidence that the scars are deep, cause limitation of motion, or, for that matter, that the exceed 6 square inches.  Higher and/or separate compensable ratings under the revised DC 7801 or 7805 is not applicable.

Based on this evidence the Veteran is not entitled to a rating in excess of 10 percent for either her right or left foot scar revision under the pre-amended or amended regulations. 

Tension Headaches

The Veteran's post-traumatic headaches have been rated as 30 percent disabling pursuant to DC 8100 for migraine headaches.  After reviewing the applicable rating criteria, and the reported objective findings and the subjective complaints, the Board is of the opinion that a rating of 50 percent is warranted for the Veteran's disability.  For a rating in excess of 30 percent for migraine headaches, the evidence must show:

* Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (50 percent).  

In an August 2005 statement, the Veteran indicated that she started to have headaches on a regular basis in 2004.  She indicated that besides using medication, she uses a cold compress on her forehead.  She stated that she has to lie down, normally for about 2-4 hours, and that her headaches normally last about 8-12 hours.  In a December 2007 statement, the Veteran indicated that she had been employed between May 2007 until September 2007 through the Vocational Rehabilitation Program through the VA.  She stated that due to an increase in headaches and blood pressure she had to resign.  

In her May 2008 notice of disagreement, the Veteran indicated that she used 800 [milligrams] of Motrin and 800 [milligrams] of Ibuprofen which were prescribed and not over-the-counter medications.  She stated that she had headaches about once a week and she had to lay down with a cold compress on her forehead and a warm compress between the left side of her neck and shoulder.  She indicated that she normally would lie down for about 4-8 hours with her eyes closed to alleviate the pain and headache.  December 2008 and January 2009 private treatment records noted continued complaints of tension headaches. 

Upon VA examination in July 2009, the Veteran complained of chronic headaches.  She reported having left-sided headaches which occur approximately 2 to 3 times a week, lasting for up to 8 hours.  She indicated that these headaches were associated with neck pain and that the headaches were located in the left neck and occipital region, as well as the left parietal and frontal region.  She described the headache as a sensation of tightness and rated the pain at 8 out of 10.  She reported having occasional nausea and photophobia, but denied any visual change.  The Veteran reported having flares which occur approximately once a week where the headache is severe and she is unable to perform any ordinary activities.  She stated that she sleeps for approximately 8 hours during the flares which helps with the headache.  She indicated that she is generally able to function through her headache except when she has flares where she is unable to perform any activities.  She reported the use of 800 mg of Ibuprofen up to twice a day which relieves her headache without any side effects.  She additionally reported the use of cold compresses.  She further noted that her headaches also improve with cervical traction. 

A March 2010 private treatment note indicated reports by the Veteran of headaches 3 to 4 times a week. 

Although there is no medical opinion per se indicating that her service-connected tension headaches result in severe economic inadaptability, the Board finds that the severity and frequency of the Veteran's headaches is indicative of severe economic inadaptability.  As such, the Board finds that a 50 percent rating, the maximum schedular rating possible for migraine headaches under DC 8100, is warranted.  There are no other relevant diagnostic codes for consideration.

Tinea Pedis 

Propriety of the Reduction- In December 2006, the Veteran requested an increased rating for her bilateral tinea pedis.  In July 2009, the Veteran was sent for an VA examination to determine the nature and severity of her disorder.

In November 2009, the RO issued a rating decision that continued the Veteran's 10 percent rating.  In the body of the decision, the RO indicated that the current evidence showed that her condition had improved.  The Veteran was informed that if her condition continued to show improvement, compensation for her disability may be reduced.  No further information was provided to the Veteran. In May 2010, the Veteran underwent another VA examination.  A December 2010 rating decision decreased her 10 percent rating to a noncompensable rating effective November 1, 2010.  The RO informed her in the decision that because this change in evaluation did not reduce her overall combined evaluation of 100 percent, the reduction was properly being made without due process.  See 38 C.F.R. § 3.105(e).

Where a rating has been in effect for five years or more, the provisions of 38 C.F.R. § 3.344 are applicable. 38 C.F.R. § 3.344 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1992).  As the Veteran's tinea pedis was rated as 10 percent disabling for more than five years (from June 3, 2003 to October 31, 2010), the provisions of 38 C.F.R. § 3.344 are applicable.

For a reduction in rating to be warranted, the examination forming the basis of the reduction must be full and complete, and at least as full and complete as the examination upon which the rating was originally based.  Additionally, there must be evidence of a material improvement in the disability, and it must be reasonably certain that the material improvement found will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344 (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

After reviewing the applicable rating criteria, and the objective findings and subjective complaints, the Board is of the opinion that the 10 percent rating for tinea pedis should be restored effective November 1, 2010.

The Veteran's tinea pedis is currently rated under Diagnostic Codes 7813-7806. Under that diagnostic code, a 10 percent rating was warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  38 C.F.R. § 4.118 (2008).

The RO appears to have based the November 1, 2010, reduction in part upon a May 2010 VA examination.  At the time of the examination, the Veteran's history showed that in the past 12 months she had taken Griseovulin for 6 weeks every 3 months.  The VA examiner noted that this was a systemic anti-fungal.  The Veteran was diagnosed with active tinea pedis at that time. 

The Board finds in this case that there is no clear evidence of a material improvement in the Veteran's disability such that a reduction in the 10 percent was warranted.  Significantly, the Board finds that it is not reasonably certain that there is material improvement that would be maintained under the ordinary conditions of life.  Here, the May 2010 VA examination reflects that the Veteran continued to take a systemic medication for her service-connected bilateral tinea pedis.  38 C.F.R. § 3.344 (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Infact, as will be discussed in more detail below, the systemic medications taken by the Veteran for her service-connected tinea pedis warrant more than the 10 percent rating now currently in effect for the entirety of the rating period on appeal. 

Accordingly, the Board finds that the weight of the evidence does not justify the reduction of the 10 percent disability rating that was in effect for more than five years because the evidence does not show it is not reasonably certain that there is material improvement that would be maintained under the ordinary conditions of life.  The weight of the evidence shows that a diagnosis of bilateral tinea pedis remained warranted.  Therefore, the Board concludes that the reduction in the disability rating was not proper, and the 10 percent rating is restored effective November 1, 2010.  Reasonable doubt has been resolved in favor of the Veteran in making this decision. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating-  As the Board has determined that the reduction to a noncompensable rating was not warranted, the issue is now whether the Veteran is entitled to a rating in excess of 10 percent for the entire rating period on appeal. 

When a veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Schedule for Rating Disabilities, the diagnosed condition will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2010).  In that respect, the RO rated the Veteran's tinea pedis skin disorder under the criteria set forth in DCs 7813-7806. 

Under DC 7813, tinea pedis of the feet is rated as scars (DCs 7802, 7803, 7804, or 7805) or dermatitis (DC 7806), depending upon the predominant disability.  First, as to consideration of the Veteran's tinea pedis diagnostic criteria for rating scars, the Board observes that the Note to DC 7813 states that the rating should be made under the criteria for scars or dermatitis not both.  The Veteran is currently receiving 10 percent ratings for her tinea pedis under DC 7806.  DCs 7802, 7803 and 7804 do not provide for higher ratings.  As the award of separate compensable ratings is excluded under DC 7806, in order to avoid pyramiding under 38 C.F.R. § 4.14, the Board finds that the assignment for higher ratings under the pertinent diagnostic codes for scars is not warranted.  Rather, the DC which is for application with respect to her bilateral tinea pedis is DC 7806. 

Under DC 7806, when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted.

A February 2006 VA examination noted complaints by the Veteran of itching, shedding, crusting and odor.  She noted that she was on medication, Griseofulvin an antifungal drug, for 6 or more weeks in the past 12 months. Upon physical examination, the VA examiner noted signs of skin disease located between the toes of both feet, with hyperpigmentation of less than 6 square inches.  It was noted that the skin lesion was 0% of the exposed ears with skin lesion coverage relative to the whole body is 5 percent.  A July 2006 VA treatment note reflected macerated webspaces bilaterally in the fourth webspace.  The Veteran reported that she was seen by an outside doctor who is her regular doctor and that she had been prescribed an oral antifungal. She was prescribed Lamisil.  A July 2006 private treatment record noted a wet and healing rash between the fourth and fifth toes.  She was diagnosed with bilateral foot fungus.  It was noted that liver function studies needed to be completed prior to prescribing any antifungals.  An October 2006 private treatment record noted onycholysis of several toes, especially with the right great toenail and foot rash consistent with tinea pedis.  The physician noted that the Veteran had tried several treatments with both topical and oral antifungals for tinea pedis. 

At a February 2007 VA examination the Veteran reported itching, shedding, crusting and odor. She indicated that the symptoms occurred constantly.  She indicated that for the past 12 months she had received Lamisil for less than 6 weeks.  Upon physical examination, the VA examiner noted tinea pedis between all toes with exfoliation and abnormal texture of less than 6 square inches.   It was noted that the skin lesion was 0 percent of the exposed area and coverage relative to the whole body was less than 1 percent. 

A February 2009 letter from the Veteran's private treating physician indicated that the Veteran had been under his care since November 2006 and that she had chronic tinea pedis that affected 20 to 40 percent of her plantar skin.  He stated that she had been on multiple topical as well as oral medications for the condition.  He stated that she did get resolution of the symptoms at times but continued to have an occasional flare-ups. 

A July 2009 VA examination once again noted complaints by the Veteran of itching, shedding, and crusting of her feet.  Upon physical examination, the examiner noted exfoliation and abnormal texture of more than 6 square inches.  He stated that the skin lesion was 0 percent of the exposed area and the skin lesion coverage relative to the whole body was 1 percent.  At a May 2010 VA examination the Veteran reported that she had been treated with Griseovulin for 6 weeks every 3 months.  The VA examiner indicated that this was a systemic anti-fungal.  She reflected that she had experienced liver damage from this medication.  Upon objective examination, the VA examiner noted tinea pedis located between the 4th and 5th toes of both feet.  It was noted that the skin lesion was 0 percent of exposed areas and that the skin lesion coverage relative to the whole body was 2 percent. 

As noted above, a 30 percent rating is warranted when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The evidence indicates that the Veteran has required the use of systemic therapy.  Both the February 2006 and May 2010 VA examinations noted that the Veteran had used Griseovulin (a systemic drug), for a total duration of six weeks or more, but not constantly, during a 12 month period.  Moreover, a February 2009 letter from her private treating physician indicated that she did use oral medications for her condition.  Based on this evidence a rating of 30 percent is warranted for the entire period on appeal. 

Nevertheless, while a 30 percent rating is warranted, the evidence fails to show that this impairment warrants a 60 percent rating.   

In order to warrant a 60 percent rating, the evidence must show more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs require during the past 12 month period.  The evidence above does not demonstrate that the Veteran's tinea pedis involves more than 40 percent of her entire body or more than 40 percent of exposed areas affected.  Moreover, although the evidence clearly shows that she has taken systemic therapy for this disability, the evidence does not demonstrate constant or near-constant systemic therapy.   As such, the Veteran fails to meet the criteria for a 60 percent schedular rating.

The Board additionally notes that, while the claim was on appeal, the applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were once again revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  

Lumbosacral Spine & Thoracolumbar Spine

The Veteran is rated with a 10 percent disabling rating, under DC 5242 for both her lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis, in effect since November 2003.  In order to warrant a higher rating, under the relevant legal criteria, the evidence must show:

* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (20 percent);
* combined range of motion of the thoracolumbar spine not greater than 120 degrees (20 percent); 
* muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); or
* incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent under DC 5243). 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.

The Board has reviewed the evidence of record and finds that the weight of evidence is against support the next-higher 20 percent rating.  First, the Board finds that there is no basis for a higher rating based on loss of forward flexion of the thoracolumbar spine.  

At an April 2002 VA examination the VA examiner noted that there was no painful motion, radiation of pain with movement or tenderness of the thoracic spine.  Moreover, the range of motion of the thoracolumbar spine was deemed to be within normal limits.  Her lumbar spine at that time did not reveal any evidence of painful motion, muscle spasm, weakness or tenderness.  Range of motion testing revealed flexion to 95 degrees.  A March 2004 VA examination did not reflect range of motion testing of the lumbar or thoracolumbar spine.  A December 2007 VA examination reflected flexion of the thoracolumbar spine to 70 degrees, with pain beginning at 70 degrees.  The VA examiner indicated that the Veteran's range of motion was limited by pain, but not by fatigue, weakness, lack of endurance or incoordination after repetitive use.  It was noted that the thoracolumbar spine was not additionally limited in degrees after repetitive use.  No ankylosis was noted. 

A July 2009 VA examination reflected flexion of the thoracic spine to 100 degrees.  No additional loss of motion was reflected with repeated testing.  A May 2010 VA examination reflected flexion of the thoracolumbar spine to 90 degrees.  After repetitive motion testing, 90 degrees of motion was still demonstrated.  The VA examiner indicated that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  No ankylosis of the thoracolumbar spine was noted.

As such, forward flexion of the thoracolumbar spine less than 70 degrees has not been demonstrated, even when considering pain.  A rating in excess of 10 percent is therefore not warranted on this basis. 

A rating in excess of 10 percent is also not warranted based on the combined range of motion of the thoracolumbar spine. 
  
At her April 2002 VA examination, the Veteran demonstrated the following range of motion testing results: 

95 (forward flexion) + 35 (extension) + 40 (left lateral flexion) + 40 (right lateral flexion) + 35 (right rotation) + 35 (left rotation) = a total of 280 degrees

No painful motion was reported upon examination.  The Board notes that at a December 2007 VA examination, range of motion testing was completed.  While flexion, extension and lateral flexion findings were noted, the VA examiner did not report rotation findings. 

Similarly, at her July 2009 VA examination, the Veteran demonstrated the following range of motion testing results: 

100 (forward flexion) + 45 (extension) + 45 (left lateral flexion) + 45 (right lateral flexion) + 40 (right rotation) + 40 (left rotation) = a total of 315 degrees

The VA examiner indicated that the movements were done three times and there was no evidence of pain.  Her May 2010 VA examination reflected the following range of motion testing results: 

90 (forward flexion) + 30 (extension) + 30 (left lateral flexion) + 30 (right lateral flexion) + 30 (right rotation) + 30 (left rotation) = a total of 240 degrees

Following repetitive testing, the same ranges of motion findings were demonstrated. As such, no additional degree of limitation was noted.  As the Veteran's combined range of motion of the thoracolumbar spine has been demonstrated to be greater than 120 degrees, even when considering pain, a rating in excess of 10 percent is not warranted on this basis.

The evidence of record also does not show that a rating in excess of 10 percent is warranted for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

No muscle spasm was noted at her April 2002 VA examination.  X-rays completed at her March 2004 VA Examination reflected mild scoliotic curvature; mild osteophytosis without significant disc space narrowing.  Her gait was within normal limits.  An April 2004 private MRI of the thoracic spine was normal.  A December 2007 VA examination X-ray of the lumbosacral spine, which included the thoracic spine showed good preservation of the disc spaces.  The MRI for the thoracic spine was normal.  The VA examiner noted that the Veteran did not require crutches, a brace or a cane.  It was noted that the Veteran's gait was slightly stiff, due to both her feet pain and her back.  A June 2006 X-ray of the lumbosacral spine reflected mild levoscoliosis on the T12-L1 level, with some posterior facet hypertrophy at the L5-S1 level on the left.  

A July 2009 VA examination reflected X-rays demonstrating mild L5-S1 degenerative discogenic disease with multilevel facet arthropathy.  It was noted that examination of the low back revealed normal lumbar lordosis, a normal thoracic curvature in the anteroposterior plane and normal thoracic lordosis.  The VA examiner indicated that the Veteran had normal vertebra prominence and the examiner did not perceive any additional kyphosis at that level.  However, examination of the thoracic spine reflected scoliosis starting in the mid thoracic area approximately T6 and going to L2 convex to the left.  The VA examiner indicated that these findings were confirmed on X-ray and it was judged that the scoliosis measured 10 degrees.  However, the VA examiner opined that the Veteran's scoliosis was congenital in nature, although it was aggravated by her service career.  The VA examiner indicated that she did not use crutches, canes or walkers. The VA examiner indicated that the Veteran walked without a limp. 

An April 2010 private treatment note indicated no muscle spasms. A May 2010 VA examiner indicated that examination of the Veteran revealed muscle spasm that was absent.  Tenderness noted on exam was described as parathoracic tenderness to palpation.  The examiner indicated that there was no guarding of movement.  The VA examiner indicated that the Veteran's posture and gait were within normal limits.  It was further noted that the Veteran did not require any assistive device for ambulation.

Significantly, while scoliosis is demonstrated there is no indication that this was caused by muscle spasm or guarding, as opposed to a congenital manifestation.  

Moreover, the evidence does not demonstrate incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  At a March 2004 VA examination, the Veteran reported that her upper back disorder resulted in her missing work 2 times per month.  No allegations of physician prescribed bed rest were made at that time.  Moreover, a July 2009 VA examiner specifically indicated that there was no evidence of flare-ups or incapacitating episodes during the past 12 months.  At the Veteran's May 2010 VA examination, she indicated that in the past 12 months her disorder had not resulted in any incapacitation.  As such, an increased rating based on incapacitating episodes is not warranted. 

In addition, a separate rating for neurological abnormality is not warranted.  At her April 2002 VA examination, the VA examiner noted that straight leg raising test was negative bilaterally.  Motor function was within normal limits, sensation to light tough and pain were normal, as were reflexes.  At a March 2004 VA examination, neurological testing of the upper extremities revealed motor and sensory function within normal limits.  Moreover, right and left upper extremities reflexes were reported as normal.  A September 2005 private treatment record noted a diagnosis of lumbar radiculopathy.  However, while a diagnosis was made neurological testing reflected normal muscle strength, reflexes and sensory examination.  Straight leg raise testing was negative bilaterally.  Thus, it is unclear what the basis for this diagnosis was.  Because neurological testing at that time was normal, little probative value is given to this diagnosis.  An August 2006 VA treatment record noted that the Veteran sensation was grossly intact to light touch.  Muscle strength of 4/5 was recorded for both her right and left lower extremities.  Straight leg raise test was normal on the right and limited on the left.  A December 2007 VA examination reflected that lower extremity reflects were sluggish and symmetrical.  Knee and ankle reflexes were reported as 3+ on the right and 2+ on the left. 


At an April 2008 private treatment visit the Veteran reported numbness in her feet, specifically 2 toes in her left foot.  Neurological testing reflected normal sensation in both feet with monofilament.  No neurological disorder was diagnosed at that time.  A December 2008 private treatment note diagnosed the Veteran with numbness and tingling in the left foot.  A March 2009 private treatment record noted complaints of numbness and tingling in the Veteran's left foot however, neurological testing reflected normal sensation in both feet with monofilament.  A July 2009 VA examination reflected normal straight leg raise test.  Knee and ankle reflexes were reported as 2+ and equal.  The VA examiner indicated that the Veteran had no loss of sensation in the lower extremities.  Motor power was 5/5 in the lower extremities to include dorsiflexion and plantar flexion.  March, April, and May 2010 private treatment notes reflected that the Veteran was neurologically intact and that left lower limb deep tendon reflexes were equal and symmetric. 

A May 2010 private treatment referral noted a diagnosis of lumbar degenerative joint disease, degenerative disc disease with lower left extremity numbness. It appears that the Veteran was referred to get nerve conduction and electromyography studies completed.  At a May 2010 VA examination, later that month, muscle tone and musculature were normal.  There was a negative straight leg raise test on the right and left. Lasegue's sign was negative.  Neurological testing reflected no sensory deficits from L1-L5. Examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  Right lower extremity reflexes revealed knee jerk of 1+ and ankle jerk of 1+.  The left lower extremity reflexes revealed knee jerk of 1+ and ankle jerk of 1+. Lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  The examiner noted no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  

Based on these findings, the evidence does not support a separate rating based on neurological impairment.


The Board notes that the Veteran has been diagnosed with a bladder impairment. Under Note (1), the Board must consider whether a separate compensable is warranted for bladder impairment.  However, she is currently rated at 60 percent for a service-connected overactive bladder disorder.  The assignment of a separate compensable rating would clearly violate the rule against pyramiding.

Further, as will be discussed below, there is no indication that her bladder symptomatology is associated with her service-connected lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis.  For example, her April 2002 VA examination reflected a diagnosis of overactive bladder.  A February 2004 private treatment note indicated that the Veteran had no obvious incontinence, so most likely her leaking was due to an overactive bladder.  A September 2005 private treatment record noted that her incontinence was most likely due to an overactive bladder.  A January 2008 private treatment record noted that the Veteran had significant stress and urge urinary incontinence.  A May 2010 VA examiner noted there was no objective evidence to indicate urinary incontinence as there were no neurological signs of lumbar intervertebral disc syndrome.  He indicated that the etiology of the Veteran's urinary incontinence was unknown.  Based on these findings, the Board does not need to consider whether an increased rating is warranted for bladder impairment. 

In sum, a rating in excess of 10 percent is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.

With respect to his claims, the Board has also considered the statements of the Veteran that her disabilities warrant higher ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses. Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's cervical degenerative disc disease in the cervical spine at levels (C4-5, C5-6, and C6-7)  in the lower segments with muscle spasms and trapezius strain, right and left foot scar revisions, tension headaches, tinea pedis and lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis-have been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Based on this evidence, the Board has assigned the ratings as outlined in the Order of this decision. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's cervical spine, foot scars, tension headaches, tinea pedis and back disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, with the exception of headaches, the Board fully explained why a higher rating was not warranted.  The Board finds that the rating assigned for her headaches adequately contemplates her symptomatology. Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


(CONTINUED NEXT PAGE)



ORDER

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.

Service connection for a low back scar is granted.

Service connection for plantar fasciitis of the right and left feet is granted.

A rating of 20 percent, but no more, for cervical degenerative disc disease in the cervical spine at levels (C4-5, C5-6, and C6-7) in the lower segments with muscle spasms and trapezius strain is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for right foot scar revision is denied.  

A rating in excess of 10 percent for left foot scar revision is denied.  

A rating of 50 percent, but no more, for tension headaches is granted, subject to the law and regulations governing the payment of monetary benefits.

The reduction of the disability rating for tinea pedis from 10 to 0 percent, effective November 1, 2010 was improper; the 10 percent rating is restored.

A 30 percent rating, but no more, for tinea pedis is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis is denied. 



REMAND

Metabolic Syndrome-  The Veteran is claiming service connection for metabolic syndrome, to include as secondary to hypertension and non-service connected hyperlipidemia. 

The term 'metabolic syndrome' is defined as 'a combination including at least three of the following: abdominal obesity, hypertriglyceridemia, low level of high-density lipoproteins, hypertension, and high fasting plasma glucose level.'  Dorland's Illustrated Medical Dictionary 1863 (31st ed. 2007).

The term disability as used in the applicable service connection statutes refers to 'impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.'  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296-297 (1991).

Certain diagnoses, such as elevated triglycerides and obesity, are not, in and of themselves, considered disabilities for purposes of VA compensation.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996); See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (2010) (does not contemplate a separate disability rating for obesity). In such cases, the evidence must show that a veteran has a current disability that is related to such diagnoses in order for service connection to be warranted.

Given the definition of metabolic syndrome, it is unclear as to whether it is a 'disease, injury, or defect' so as to constitute a disability.  Thus, a VA examination is required in order to obtain an opinion as to whether the Veteran's currently diagnosed metabolic syndrome is a disability for VA compensation purposes.

If the Veteran's metabolic syndrome, in and of itself, is not a disability, it is also unclear as to whether she has any current disabilities related to the metabolic syndrome.  The Board notes that a May 2006 private treating physician's assistant indicated that the Veteran had been diagnosed with metabolic syndrome, hypertension, hyperlipidemia and obesity.  She stated that since the Veteran's retirement in February 2002, the Veteran continued to take medication to control her blood pressure and high cholesterol.  She noted that the Veteran continued to be overweight and had been diagnosed with metabolic syndrome in July 2005.  She indicated that being overweight, having high blood pressure and abnormal cholesterol are all risk factors for metabolic syndrome.  She opined, after reviewing her medical records, that the Veteran most likely showed clinical signs of metabolic syndrome years ago, although she was not diagnosed until 2005.  The Board parenthetically notes that the Veteran has already been service-connected for hypertension. 

The same private practitioner in May 2008, issued another statement regarding the Veteran's metabolic syndrome.  She indicated that the Veteran's underlying disorder from July 2005 to October 2006 was obesity.  She stated that the Veteran had been diagnosed with diabetes mellitus in October 2006.   After reviewing the Veteran's military medical record, she noted that the Veteran had been treated for hyperlipediamia since November 2001.  She opined that the Veteran mostly likely showed clinical signs of metabolic syndrome years ago however, she noted that the Veteran had not actually been diagnosed with metabolic syndrome until 2005.

The Board finds that it is unclear from the current record all manifestations of her metabolic syndrome.  The Board finds this is a medical question outside of its jurisdiction. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). 

Diabetes Mellitus-   The Veteran is seeking service connection for her diabetes mellitus, to include as secondary to her service-connected hypertension. 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 have been applied by VA in Allen-type cases since 1995.  As the Veteran filed her claim for diabetes mellitus on October 30, 2006, the new provisions are for application. 

The Veteran's service treatment records do not reflect a diagnosis of diabetes mellitus.  Post-service treatment records reflect a October 2006 private treatment record which noted the Veteran had been newly diagnosed with diabetes mellitus, type II.  A February 2007 private treatment note indicated that the Veteran's hypertension, hyperlipidemia, obesity, and elevated blood glucose had placed the Veteran at a high risk for developing diabetes for several years.  A May 2007 statement, from the same treating practitioner indicated that the Veteran's hypertensive disorder at least as likely as not aggravated the Veterans current diabetic disorder beyond its natural progression.  She reasoned that medical history of hypertension aggravates the diabetes requiring control of blood pressure and glycemic control in order to decrease microvascular complications in the future.  However, as the new provisions of 38 C.F.R. § 3.310 were in effect when the Veteran filed her claim, this opinion is insufficient to grant service connection for diabetes mellitus at this time. 

In July 2009, the Veteran was afforded a VA examination to determine whether her diabetes mellitus was secondary to her service-connected hypertension.  The VA examiner indicated that the Veteran had been diagnosed with diabetes mellitus several years after her military service.  He opined that although hypertension and diabetes often coexist, there is no medical evidence of hypertension causing diabetes mellitus.  He continued that her diabetes mellitus was not caused by or a result of her service-connected hypertension.  An opinion regarding direct service connection or whether her service-connected hypertension aggravated her diabetes mellitus were not provided.  

VA regulations provide that where 'diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.'  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  As the VA examiner did not discuss whether the Veteran's service-connected hypertension aggravated her diabetes mellitus an additional opinion is necessary.  38 C.F.R. § 3.310(b).  

Earlier Effective Dates-  An August 2010 rating decision granted the Veteran service connection for her lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis and her left shoulder tendonitis, both effective November 4, 2003.  In an August 2010 statement, the Veteran indicated that she was disagreeing with the effective date assigned.  The evidence of record does not reflect that a statement of the case (SOC) has been issued pursuant to 38 C.F.R. § 19.26 in response to the notice of disagreement on these issues.

A July 2008 rating decision granted an increased rating of 60 percent for the Veteran's service-connected overactive bladder, effective October 30, 2006.  The Veteran stated in a statement received in July 2008 that she did not agree with the effective date assigned. A February 2009 rating decision found that a clear and unmistakable error had been found in the effective date assigned, and that an effective date of September 8, 2005 was the appropriate date.  Thereafter, an August 2010 rating decision found that a clear and unmistakable error had been made in the effective date assigned, and that an effective date of August 11, 2005 was the appropriate date.  The Veteran essentially asserts that the effective date should be in January 2004.  As such, although a new effective date has been assigned this is not considered a full grant of the benefit sought.  Significantly, the evidence of record does not reflect that a statement of the case (SOC) has been issued pursuant to 38 C.F.R. § 19.26 in response to the notice of disagreement on this issue.

As such, the Board will remand the issues to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("[t]hus, the next step was for the RO to issue an SOC on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC.").  

TDIU-  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran filed a claim for TDIU in February 2005.  It was subsequently denied in a March 2006 rating decision; the Veteran did not appeal this particular issue.  However, during the remaining pendency of the appeal, she submitted a December 2007 statement where she indicated that her increased headaches had caused her to resign from her job and she was once again unemployed.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of her increased-rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

The Board recognizes the fact that the Veteran is currently in receipt of a 100 percent disability rating on a schedular basis for various disorders; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VA O.G.C. Prec. Op. No. 6- 99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the issuance by the Court of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

Accordingly, the case is REMANDED for the following actions:

1.  The July 2009 VA examiner should be asked to provide an addendum to her earlier opinion.  Specifically, she is asked to once again review the claims file, and provide an etiology opinion regarding whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus was caused by, or aggravated by, her service-connected hypertension, or is at least as likely as not (a 50 percent probability or greater) casually related to service.   The examiner should discuss the February 2007 and May 2007 statements by the Veteran's private treating practitioner.  If the July 2009 VA examiner is not available or is unable to provide an opinion, the Veteran should be scheduled for another examination.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the diabetes mellitus (i.e., a baseline) before the onset of the aggravation.

The examiner should also opine as to whether the Veteran's current "metabolic syndrome" is, in and of itself, a disease, injury, or defect. The examiner should also report the nature and severity of all current manifestations of the Veteran's metabolic syndrome.

If the current metabolic syndrome is a disease, injury, or defect, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the current metabolic syndrome had its onset in service or is the result of a disease or injury in service.  The examiner should also provide an opinion as to whether the metabolic disorder was caused or aggravated by the Veteran's service-connected hypertension.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with the examination, and the examiner must indicate that such review occurred.   If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

The examiner is advised that the Veteran is competent to report her symptoms and history; and such reports must be considered in formulating any opinions. The examiner should provide a rationale for rejecting any reports by the Veteran.

2.  Issue a statement of the case on the appeals initiated by the Veteran for entitlement to an effective date earlier than November 4, 2003, for the grant of service connection for lumbosacral spine degenerative disc disease and thoracolumbar spine scoliosis and left shoulder tendonitis, and entitlement to an effective date earlier than August 11, 2005, for a grant of a 60 percent rating for an overactive bladder.  The Veteran and her representative should be clearly advised of the need to file a substantive appeal if she wishes to complete an appeal from that determination.  

3.  The Veteran should be afforded a VA examination with opinion to determine whether she is unemployable solely due to her service-connected disabilities.     

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on her ability to obtain or maintain employment, to include discussion of obstacles and challenges she might face, and her capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


